1    Cessed the HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ANN C. McCLINTOCK, Bar #141313
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     RAY MARTIN HEFFINGTON
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  ) No. 1:93-cr-5021
12                                              )
                     Plaintiff,                 ) SEALING ORDER
13                                              )
            v.                                  )
14                                              )
15   RAY MARTIN HEFFINGTON,                     )
                                                )
16                 Defendant-Movant.            )
                                                )
17                                              )
18          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Heffington’s
19   Exhibits 1-3 to his Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in this
20   case shall be filed under seal until further order of the court as it contains confidential medical
21   records.
22
     IT IS SO ORDERED.
23
24      Dated:     April 2, 2020
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
